Name: COMMISSION REGULATION (EEC) No 2046/93 of 27 July 1993 amending Regulation (EEC) No 1201/89 laying down rules implementing the system of aid for cotton
 Type: Regulation
 Subject Matter: cooperation policy;  plant product
 Date Published: nan

 28 . 7. 93 Official Journal of the European Communities No L 185/19 COMMISSION REGULATION (EEC) No 2046/93 of 27 July 1993 amending Regulation (EEC) No 1201/89 laying down rules implementing the system of aid for cotton Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton, as last amended by Regu ­ lation (EEC) No 4006/87 ('), Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton (2), as last amended by Regulation (EEC) No 1554/93 (3), and in particular Article 11 thereof, Whereas Article 6 of Council Regulation (EEC) No 1201 /89 (4), as last amended by Regulation (EEC) No 2328/92 (% lays down certain detailed rules concer ­ ning the maximum guaranteed quantities provided for in Article 2 (2) of Council Regulation (EEC) No 1964/87 of 2 July 1987 adjusting the system of aid for cotton intro ­ duced by Protocol No 4 Act of Accession of Greece (6), as last amended by Regulation (EEC) No 1 553/93 (7) ; whereas in the interests of the proper management of the system, certain detailed specifications have been added to the aforementioned Article 2 (2) ; whereas, for the same purpose, certain detailed specifications should also be added to Article 6 of Regulation (EEC) No 1201 /89 ; Article 1 The following is inserted at the beginning of Article 6 of Regulation (EEC) No 1201 /89 : 'Once the condition referred to in the third subpara ­ graph of Article 2 (2) of Regulation (EEC) No 1964/87 has been met, the reduction in the aid for a given marketing year shall be Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 377, 31 . 12. 1987, p. 49 . (2) OJ No L 211 , 31 . 7. 1981 , p. 2 . (J) OJ No L 154, 25 . 6 . 1993, p. 23 . (4) OJ No L 123, 4. 5 . 1989, p. 23 . 0 OJ No L 223, 8 . 8 . 1992, p. 15 . (6) OJ No L 184, 3 . 7 . 1987, p. 14. O OJ No L 154, 25. 6. 1993, p. 21 .